Appeal by the defendant from a sentence of the Supreme Court, Kings County (DiMango, J.), imposed February 7, 2011, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
As the People correctly concede, the defendant’s waiver of his right to appeal was not knowing, voluntary, and intelligent (see People v Bradshaw, 18 NY3d 257, 265 [2011]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Eng, PJ., Skelos, Leventhal and Roman, JJ., concur.